DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 is also necessarily rejected since it is dependent from rejected claim 7.
Claim 7 recites the limitation "the pin hole" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,658,767,B2 to Wyss (Wyss) in view of US Patent Application Publication No. 2017/0105766 A1 to Byrnes (Byrnes).
Regarding claim 1
Wyss teaches a hinged orthopaedic knee prosthesis including a femoral component, a tibial component, and a bearing component positioned between the femoral and tibial components (abstract). 

    PNG
    media_image1.png
    757
    503
    media_image1.png
    Greyscale

Wyss meets the limitations of an orthopaedic prosthetic assembly, comprising: a femoral component (312) configured to be attached to a distal end of a patient's femur (col. 1, lines 51-53 discloses that the femoral component is configured to be coupled to a femur), the femoral component including (i) a pair of condyles (52, 54), (ii) an intercondylar notch (64) defined between the condyles, and (iii) a posterior bore (320) extending in a medial-lateral direction through the pair of condyles, a tibial tray (230) configured to be attached to a proximal end of a patient's tibia (col. 1, lines 54-55 discloses that the tibial tray is configured to be coupled to a tibia), the tibial tray including a platform (238) and a post (232) extending distally from the platform, a tibial insert (316) including (i) a body having a pair of surfaces (42, 44) configured to engage corresponding condyle surfaces of the condyles of the femoral component (as shown in fig. 5), (ii) a stem (322) extending distally from the body and sized to be received in a cavity (234) defined in the tibial tray, (iii) a spine (350) extending proximally from the body, and (iv) a pin hole (398) extending through the spine of the tibial insert, a bushing (610 or 612) sized and shaped to be positioned in the pin hole of the spine, a hinge pin (100) sized and shaped to be positioned in the bushing and the posterior bore to couple the tibial insert to the femoral component, wherein the spine includes a medial opening, a lateral opening, and an inner wall extending between the medial and the lateral openings to define the pin hole (fig. 8 shows a bore 398 which includes a medial opening and a lateral opening as well as an inner wall extending between the openings to define the pin hole), and Attorney Docket No. 265280-317893wherein the bushing has an annular flange (fig. 8 shows that the bushing, 610, for example includes a flange portion), and an elongated body (616; fig. 8) extending from the annular flange, as claimed by applicant.

    PNG
    media_image2.png
    370
    469
    media_image2.png
    Greyscale

Wyss also teaches that the bushing (610, for example) is received within a second bushing (520) within the spine (350) to prevent wear between the femoral component (312) and the hinge assembly (514) (col. 13, lines 54-67). However, Wyss does not teach that the elongated body includes a retaining tab configured to engage the inner wall of the spine to secure the bushing to the spine.  
Byrnes teaches a polyaxial screw assembly having a threaded shaft, a rod receiver, a bushing, and a deformable tab within the bushing (abstract).

    PNG
    media_image3.png
    481
    368
    media_image3.png
    Greyscale

More specifically, Byrnes teaches that the tabs (retaining tabs; 504) of the bushing (16) may deform radially outward and frictionally engage an inner surface (inner wall) of the sidewall portion of the rod receiver (14), for the purpose of retaining the bushing. Byrnes further teaches that by adjusting the amount of force applied to bend the tabs (504), a downward force may act on the bushing (16) to increase the frictional force between the bushing (16) and the rod receiver (14), and the spherical head (10) of the screw (paragraph 0030 and fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Wyss, which is received within a second bushing within the spine to prevent wear between the femoral component and the hinge assembly (col. 13, lines 58-63), to include that the elongated body of the bushing includes a retaining tab configured to engage the inner wall of the spine to secure the bushing to the spine, in order to retain the bushing within the spine, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 2
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 1. Wyss in view of Byrnes also teaches a retaining tab that extends from the outer surface of the elongated body of the bushing, as explained above. However, Wyss in view of Byrnes does not teach wherein the retaining tab extends circumferentially around the outer surface of the elongated body. 
Byrnes further teaches that the tabs (504) may be created by cutting out two or more sides from the sidewall of the bushing (16) to permit flexing of the tab (504) and that for a rectangular tab, two longitudinal cuts and one lateral cut may be used in conjunction with chamfering or removal of additional material to result in the desired about of plastic deformation (paragraph 0029).
It would have been an obvious matter of design choice to make the retaining tab of whatever form or shape was desired or expedient, such as one that extends circumferentially around the outer surface of the elongated body rather than a rectangular tab formed by cutting out sides from the sidewall of the bushing. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, since applicant has not disclosed that these modifications solve any
stated problem or are for any particular purpose and it appears that the device would
perform equally well with either designs, these modifications are a matter of design
choice. Absent a teaching as to criticality that that the retaining tab extends circumferentially around the outer surface of the elongated body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 3
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 2, including that the retaining tab has an outer wall that engages the inner wall of the spine to secure the bushing to the spine, as explained above. However, Wyss in view of Brynes does not teach wherein the retaining tab has a curved outer wall that engages the inner wall of the spine to secure the bushing to the spine.
It would have been an obvious matter of design choice to make the retaining tab of whatever form or shape was desired or expedient, such as one that includes a curved outer wall rather than the flat outer wall of Wyss in view of Byrnes, particularly since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Furthermore, since applicant has not disclosed that these modifications solve any
stated problem or are for any particular purpose and it appears that the device would
perform equally well with either designs, these modifications are a matter of design
choice. Absent a teaching as to criticality that that the retaining tab has a curved outer wall that engages the inner wall of the spine to secure the bushing to the spine, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding claim 4
Wyss in view of Brynes teaches the orthopaedic prosthetic assembly of claim 3. Wyss further teaches wherein: the inner wall of the spine has a first diameter (fig. 8 of Wyss shows a first diameter of the inner wall of the spine; 350). However, Wyss does not teach that the curved outer wall of the retaining tab has a second diameter, and the second diameter is greater than the first diameter when the retaining tab is disengaged from the inner wall of the spine.
Byrnes teaches that the tabs (retaining tabs; 504) of the bushing (16) may deform radially outward and frictionally engage an inner surface (inner wall) of the sidewall portion of the rod receiver (14), for the purpose of retaining the bushing by friction (paragraph 0030 and fig. 5). It is clear from Byrnes that the outer wall of the retaining tab has a second diameter greater than a first diameter of the receiver (spine; 14) when the tab is disengaged from the inner wall of the receiver (spine; 14) (fig. 5 shows that the diameter of the tab outer wall; 504 is greater than the inner wall of the receiver; 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Wyss, which is received within a second bushing within the spine to prevent wear between the femoral component and the hinge assembly (col. 13, lines 58-63), to include that the curved outer wall of the retaining tab has a second diameter, and the second diameter is greater than the first diameter of the inner wall of the spine when the retaining tab is disengaged from the inner wall of the spine, in order to retain the bushing within the spine by friction, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 5
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 4, wherein the second diameter is equal to the first diameter when the retaining tab engages the inner wall of the spine (the diameters of the tab and inner wall of the spine taught by Wyss in view of Byrnes would be equal when frictionally engaged in the same way as applicant’s).  
Regarding claim 6
Wyss in view of Byrnes teaches the orthopaedic prosthetic assembly of claim 5, wherein the retaining tab compresses when the retaining tab engages the inner wall of the spine (the deformable tab is compressed against the inner wall of the spine when engaged as taught by Byrnes).  
Regarding claim 7
Wyss meets the limitations of a method of implanting an orthopaedic prosthetic assembly, the method comprising: attaching a femoral component (312) to a distal end of a patient's femur, the femoral component including (i) a pair of condyles (52, 54), (ii) an intercondylar notch (64) defined between the condyles, and (iii) a posterior bore (320) extending in a medial-lateral direction through the pair of condyles (fig. 4), attaching a tibial tray (230) to a proximal end of a patient's tibia, the tibial tray including a platform (238) and a post (232) extending distally from the platform, inserting a stem (322) of a tibial insert (316) in a cavity (234) defined in the tibial tray, the tibial insert including (i) a body having a pair of surfaces (42, 44) configured to engage corresponding condyle surfaces of the condyles of the femoral component, the stem extending distally from the body (fig. 4), and (ii) a spine (350) extending proximally from the body, wherein the spine includes a medial opening, a lateral opening, and an inner wall extending between the medial and the lateral openings to define the pin hole (398), inserting a pair of bushings (610, 612) in the pin hole of the spine (350), and       
inserting a hinge pin (100) in the pair of bushings and the posterior bore to couple the tibial insert to the femoral component (fig. 5).  
Wyss also teaches that the bushing (610, for example) is received within a second bushing (520) within the spine (350) to prevent wear between the femoral component (312) and the hinge assembly (514) (col. 13, lines 54-67). However, Wyss does not teach that a retaining tab of each bushing secures the bushings within the pin hole.
Byrnes teaches a polyaxial screw assembly having a threaded shaft, a rod receiver, a bushing, and a deformable tab within the bushing (abstract).

    PNG
    media_image3.png
    481
    368
    media_image3.png
    Greyscale

More specifically, Byrnes teaches that the tabs (retaining tabs; 504) of the bushing (16) may deform radially outward and frictionally engage an inner surface (inner wall) of the sidewall portion of the rod receiver (14), for the purpose of retaining the bushing. Byrnes further teaches that by adjusting the amount of force applied to bend the tabs (504), a downward force may act on the bushing (16) to increase the frictional force between the bushing (16) and the rod receiver (14), and the spherical head (10) of the screw (paragraph 0030 and fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Wyss, which is received within a second bushing within the spine to prevent wear between the femoral component and the hinge assembly (col. 13, lines 58-63), to include that a retaining tab of each bushing secures the bushings within the pin hole, in order to retain the bushing within the spine, in the same way that the bushing is retained within the receiver as taught by Byrnes.
Regarding claim 8
Wyss in view of Byrnes teaches the method of claim 7. Wyss further teaches wherein the inner wall of the spine has a first diameter, However, Wyss does not teach that the retaining tab includes an outer wall having a second diameter, the second diameter being greater than the first diameter, the method further comprising inserting the pair of bushings in the pin hole such that the outer wall of the retaining tab compresses to decrease the second diameter to be equal to the first diameter to secure the bushing to the inner wall of the spine.
Byrnes teaches that the retaining tab (504) includes an outer wall having a second diameter (fig. 5), the second diameter being greater than the first diameter (fig. 5 shows that the diameter of the tab outer wall; 504 is greater than the inner wall of the receiver; 14), for the purpose of frictionally retaining the bushing. It is clear from Byrnes that the outer wall of the retaining tab has a second diameter greater than a first diameter of the receiver (spine; 14) when the tab is disengaged from the inner wall of the receiver (spine; 14) (fig. 5 shows that the diameter of the tab outer wall; 504 is greater than the inner wall of the receiver; 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Wyss, which is received within a second bushing within the spine to prevent wear between the femoral component and the hinge assembly (col. 13, lines 58-63), to include that the curved outer wall of the retaining tab has a second diameter, and the second diameter is greater than the first diameter of the inner wall of the spine when the retaining tab is disengaged from the inner wall of the spine, in order to retain the bushing within the spine by friction, in the same way that the bushing is retained within the receiver as taught by Byrnes.
The method of Wyss in view of Byrnes therefore also further comprises inserting the pair of bushings in the pin hole such that the outer wall of the retaining tab compresses to decrease the second diameter to be equal to the first diameter to secure the bushing to the inner wall of the spine (the deformable tab on the bushing of Wyss in view of Byrnes is compressed against the inner wall of the spine when engaged and the tab would necessarily have the same diameter as the inner wall in order to be frictionally retained).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774